Per Curiam:

Appellant brought this action seeking both a temporary and permanent injunction and damages against defendants because of their alleged operation of a chronic diaysis facility without a “Certificate of Need” from the proper State authorities. Appellant’s complaint set forth four causes of action, the first of which sought injunctive relief. The lower court denied appellant’s application for a temporary injunction and sustained a demurrer to the first cause of action on the ground that appellant had no standing to seek injunctive relief. This appeal is from the order sustaining the demurrer. We reverse.
The consideration of the demurrer by the lower court was limited to the facts properly pled in the complaint. These *560facts were not sufficient to permit an adjudication of respondent’s right to operate a dialysis facility and the lower court erred in sustaining the demurrer. Accordingly, we remand this case, without prejudice, for further proceedings on the merits.